DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuo et al. (USPN 2003/0216665-cited by the Applicant).
	Regarding claims 1 and 15, Masuo et al. discloses a bioelectrical impedance analysis, BIA, system comprising a portable electronic host device and an accessory device connectable to the host device via a data cable (as shown in the figure below), the BIA system further comprising a first and a second electrode arranged on an outside of the accessory device for contacting a first and a second contact area of a body of a user, respectively (as shown in the figure below); a third and a fourth electrode arranged on an outside of the host device for contacting a third and a fourth contact area of the body, respectively (as shown in the figure below); a BIA circuitry comprised by the host device (as shown in the figure below), the BIA circuitry being connectable to the first and the second electrode via a first and a second line, respectively (as shown in the figure below), of the data cable, connected to the third and the fourth electrode .

    PNG
    media_image1.png
    399
    701
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt (USPN 2014/0051940-cited by the Applicant) in view of Masuo et al. (USPN 2003/0216665-Cited by the Applicant).


    PNG
    media_image2.png
    597
    634
    media_image2.png
    Greyscale

	Regarding claim 2, Messerschmidt in view Masuo discloses the BIA circuitry comprises an interface unit configured to drive the alternating current through the body and to sense the voltage indicative of the body impedance; and to determine an amplitude value of the sensed voltage and a phase shift of the sensed voltage with respect to the alternating current (Masuo [0040], [0057], [0248]).
	Regarding claim 3, Messerschmidt in view Masuo discloses the BIA circuitry comprises an interface unit configured to drive the alternating current through 
	Regarding claim 4, Messerschmidt in view Masuo discloses the BIA circuitry is configured to determine at least one biological parameter of the body depending on the body impedance (Masuo [0040], [0057], [0248]; Messerschmidt [0038], [0063]).
	Regarding claim 5, Messerschmidt in view Masuo discloses the BIA circuitry comprises a voltage sensing unit for sensing the voltage indicative of the body impedance; and the voltage sensing unit comprises a first terminal connected to the fourth electrode and a second terminal connectable to the accessory device via the second line (Masuo [0040], [0057], [0248]). 
	Regarding claim 6, Messerschmidt in view Masuo discloses the BIA circuitry comprises a current source for driving the current through the body; and the current source comprises a first terminal connected to the third electrode and a second terminal connectable to the accessory device via the first line (Masuo [0040], [0057], [0248]; Messerschmidt [0038], [0063]).
	Regarding claim 7, Messerschmidt in view Masuo discloses the first electrode is connected to a ground terminal of the accessory device and the second terminal of the current source is connected to a ground terminal of the host device; and when the accessory device is connected to the host device via the data cable, the first line connects the ground terminals of the accessory device and the host device to each other (Masuo [0040], [0057], [0248]; Messerschmidt [0038], [0063]).
	Regarding claim 8, Messerschmidt in view Masuo discloses when the accessory device is connected to the host device via the data cable the second electrode is connected to the second line via a switch of the accessory device (as shown in the figures above); and the second terminal of the voltage sensing unit is connected to the second line via a switch of the host device (as shown in the figures above).
	Regarding claim 9, Messerschmidt in view Masuo discloses the accessory device comprises an earphone device (as shown in the figure above); and the first and the second electrode are arranged on respective positions of the earphone device to contact the first and the second contact area when the user wears the earphone device (as shown in the figures above).
	Regarding claim 10, Messerschmidt in view Masuo discloses the accessory device comprises a control unit and the first and the second electrode are arranged on an outside of the control unit (Messerschmidt [0038], [0063]).
	Regarding claim 11, Messerschmidt in view Masuo discloses the data cable is implemented as an audio cable (Messerschmidt [0038], [0063]).
	Regarding claim 12, Messerschmidt in view Masuo discloses the second line is useable as a microphone line or as a speaker line when the accessory device is connected to the host device via the data cable (as shown in the figure above).
	Regarding claim 13, Messerschmidt in view Masuo discloses the first line is useable as a ground line when the accessory device is connected to the host device via the data cable (as shown in the figure above).
	Regarding claim 14, Messerschmidt in view Masuo discloses the host device comprises a smartphone, a tablet computer, a notebook computer or a portable media player (as shown in the figure above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791